Title: To Benjamin Franklin from Madame Brillon: Letter and Poem, 8 February 1781
From: Brillon de Jouy, Anne-Louise Boivin d’Hardancourt
To: Franklin, Benjamin


I.
ce jeudi matin 8 Fevrier [1781]
Voici mon bon papa, une folie de votre fille faitte pour vous, pour vous tout seul; il n’y á qu’a mr votre fils que je puisse vous pérméttre de la montrér: je désire que mon conte vous amuse, cela me payera du soin que j’ai pris de l’écrire en gros caractéres; adieu le meilleur des papas de ce monde possible; souvenés vous toujours que je serois bien fâchée qu’on sçut que je fais quélquefois des vérs; cela n’empêche pas d’éstre une bonne fémme, mais vis a vis de bien des gents, cela donne un vérnis de prétention dont je ne veux point: adieu mon ami, a samedi—vous viendrés n’estce pas? entendre des noëls, et jouér aux dames:/:
 
II.


  Les quatre saisons conte
On m’accuse d’estre inconstant
et je soutiens que je suis sage;
a la beauté je rends hommage,
Franklin dira, j’en fais autant.
Je veux lui conter mon histoire
si j’eus tort, il me punira;
mais, s’il eut partagé ma gloire
je me flatte qu’il en rira:

Au mois de may je rencontrai glycére;
cétte naïve et follâtre bérgére
n’avoit pas tout a fait quinse ans,
elle nous peignoit le printems.
Ses grands yeux bleu, ses lévres demie closes,
son tein plus frais, plus brillant que les roses,
sa taille ronde et fine en mesme tems,
ses beaux cheveux d’un blond d’argent,
son piéd mignon, sa démarche légére,
tout, tout disoit, il faut aimer glycére:
d’un air touchant, elle me dit un jour;
je chérche a me distraire, et puis je pense encore
à cértain mal, que je crains, que j’ignore,
on dit qu’on l’appélle l’amour:
áh ne crains rien, lui disje ma bérgére;
tu dois aimer, et tu dois toujours plaire;
on te trompois, l’amour est le vrai bien,
les malheureux, sont ceux qui n’aiment rien:
la bérgére me crut, et nous fimes ensemble
bien des progréts en peu de tems.
Elle étoit si jolie! je l’aimai ce me semble;
autant que dura le printems:
L’été suivit, et je fus a Cythére
porter une guirlande aux autéls des amours;
les implorérs, pour moi, pour ma glycére
et leur jurérs de l’adorer toujours:
je revenois resvant; au bord d’une fontaine,
j’appérçus entre les roseaux
couchée nonchallement, la nimphe Celliméne;
elle chantoit et les échos
se plaisoient à répondre, a sa voix dont les charmes
au plus indifférent, feroit vérsér des larmes;
elle avoit détaché son arc et son carquois,
je crus en approchant, voir la reine des bois:
ses yeux prométtoient tout, en semblant le déffendre;
ses bras parfaits, son sourir fin et tendre,
sembloient demander de l’amour
dont on éspéroit le retour:
je l’avouerai; j’oubliai ma glycére,
et mes sérmens, et l’autél de Cythére:

idollastre de la beauté;
d’un feu nouveau, d’une nouvélle chaisne,
mon coeur brula: j’adorai Célliméne!
Je l’adorai tout un été:
L’automne vint, et je vis Erigonne,
dont je devins bientost l’amant.
Doit on me nommer inconstant,
quand on sçaura que la friponne,
de la nimphe avoit la beauté,
et les graçes de la bérgére;
ajouttés y, la volupté
de la déesse de Cythére:
en l’adorant, je crus aimer
et ma glycére et célliméne;
ne doit on pas nous pardonner
l’érreur ou l’amour nous entraisne:
enfin j’aimai. Chacun dira
sur ce sujet, ce qu’il voudra:
je fus touché des charmes d’Erigonne;
elle m’aima; le bonheur dans ses yeux
à chaque instant, faisoit croistre mes feux;
ces feux durérent, tant que dura l’automne:
Cétte saison, énnemie de l’amour;
qui détruit tout, éffarouche les graçes,
par ses frimats, son ton sombre, ses glaçes;
l’hiver enfin, l’hivér vint a son tour:
on languissoit, on éxistoit a peine;
lorsque Cloris arrivant au hameau,
ramina tout d’un feu nouveau;
de nos bérgérs, devint la souvenraine:
on ne peut qu’ésquissér les appas de Cloris,
son minois si picquant, sa taille si légére;
il est cértains momens, ou la belle Cÿpris
rougiroit de dépit, auprés de la bérgére:
rien à Cloris, ne se peut comparér;
rien á Cloris, ne sçauroit résister:
á son réveil, elle ést l’aurore;
á la danse, c’est thérpsicore;
ses grands yeux noirs, brillants, pleins de gayeté,
sa bouche fraische, et son nés retroussé,
mil agréments qu’on ne peut rendre
un air mutin, cachant une áme tendre,

télle est cloris: qui l’a vû, doit aimer,
devenir fou; sans césse l’adorer;
je l’aime donc; je fais plus, je sçais plaire;
l’hiver dit on, est prést a se passér;
de mon amour, rien ne peut me distraire,
cloris a t’elle eut l’art de me fixer:
il faut attendre la saison nouvélle,
pour décider de ce point important;
depuis trois mois je suis resté fidélle,
Franklin jamais n’en pourroit dire autant:/:

